The opinion of the court was delivered,
by Sharswood, J.
It is well settled elementary law, that in the absence of any special contract the obligation of a carrier of goods is to transport them by the usual route proposed by him to the public, and to deliver them within a reasonable time. This rule applies as well where he confines his undertaking to the route of his own carriage as where he extends it to forward goods to points beyond. He must use reasonable expedition, but is- not bound to extraordinary exertions or to incur extra expense-in order to surmount obstacles not caused by his own default, but by the weather or other act of Providence: Redfield on Carriers, §§ 210, 220, 302, 304, 305.
The contract between the parties in this suit was contained in the bill of lading as it is termed, or receipt for transportation. It did not by any special stipulations vary the extent of the legal obligations resting upon the carriers receiving goods to be transported to Boston, a point beyond their own line. It fully appeared that the established route of the defendants below was by railroad to Philadelphia, and from thence by water to Boston. It is true the transportation company were not absolutely bound to this route beyond Philadelphia. They had the option to send the goods forward, either by water in vessels, boats, barges or lighters, or by any railroad or transportation company or agent. There was certainly nothing in this option to render it incumbent upon the *307carriers to send the goods by railroad whenever there was any obstruction of the communication by water. There is nothing in it which gave the plaintiff any right to suppose that the goods would be delivered in Boston without any unnecessary delay, and that if they could not be immediately sent on by water, they would be sent by rail. Obstructions by ice in the river are in their nature merely temporary, and of very uncertain duration. They rarely last longer than one or two weeks, and the ice may break up and disappear so as to reopen navigation in twenty-four hours. It had been expressly stipulated that the owner or consignee should assume all risk from dangers and delays of railroad and water transportation to point of destination. The defendants below were not bound to incur the extraordinary expenses of sending the oil on by railroad, because it happened that the Delaware river was so obstructed by ice at or immediately.after the article arrived in Philadelphia as to prevent their obtaining vessels for the purpose. That this expense would have been extraordinary appeared by the testimony of Henry F. Spencer, a witness whose deposition was taken on behalf of the plaintiff below and read by him on the trial, who by the plaintiff’s authority, received the oil at Philadelphia from the hands of the defendants below. He said: “ I sold it in Philadelphia, and did not ship it to Boston, because the river was closed, and it would have been very expensive to have sent it by rail from there.” It was very properly submitted by the learned judge below to the jury, to say as a question of fact, whether there was negligence causing unnecessary delay, in the company not sending the oil forward as soon as possible after its arrival in Philadelphia, if the river was not frozen up so as to prevent vessels from leaving for some six to eight days after that. Had the learned judge rested there it would have been perfectly right, for there certainly was evidence sufficient to justify that submission. But after thus submitting this question, the learned judge went much further, and in effect took the case back from the jury, when in his answers to the points, and in his charge, he instructed them that if the defendants could not for any providential reason beyond their control send on the merchandise by water they were bound to send it by railroad, and that not having done so, they were responsible to the plaintiff for the loss he had sustained by the fall in the market during the delay. In this we think there was error.
Judgment reversed, and venire facias de novo awarded.